                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CISCO SYSTEMS, INC.,                              Case No. 18-cv-04991-SI
                                   8                    Plaintiff/Counter-Defendant,
                                                                                           ORDER GRANTING
                                   9             v.                                        PLAINTIFF/COUNTER-
                                                                                           DEFENDANT'S MOTION FOR
                                  10     UNILOC USA, INC., et al.,                         JUDGMENT ON THE PLEADINGS
                                  11                     Defendants/Counter-               Re: Dkt. No. 43
                                  12                     Claimants.
Northern District of California
 United States District Court




                                  13

                                  14          Now before the Court is plaintiff/counter-defendant’s motion for judgment on the pleadings,

                                  15   which seeks a finding that U.S. Patent No. 6,980,522 is patent-ineligible under 35 U.S.C. § 101.

                                  16   Dkt. No. 43. This matter came on for hearing on May 3, 2019.

                                  17

                                  18                                           BACKGROUND

                                  19          On August 15, 2018, plaintiff/counter-defendant Cisco Systems, Inc. (“Cisco”) filed this

                                  20   action against Uniloc USA, Inc., Uniloc 2017 LLC, and Uniloc Licensing USA LLC (collectively,

                                  21   “Uniloc” or “defendants/counter-claimants”) seeking a declaration of non-infringement of U.S.

                                  22   Patent No. 6,980,522 (“the ’522 patent”). Dkt. No. 1. On October 12, 2018, Cisco filed an amended

                                  23   complaint. Dkt. No. 16 (“FAC”). On October 26, 2018, Uniloc answered and counterclaimed

                                  24   against Cisco for infringement of at least claim 6 of the ’522 patent. Dkt. No. 19. In January 2019,

                                  25   upon Uniloc’s unopposed motion and with the Court’s approval, Uniloc filed an answer and

                                  26   supplemental counterclaim, removing Uniloc Licensing USA LLC as a counter-claimant. Dkt. Nos.

                                  27   27, 28, 29, 30 (“Suppl. Countercl.”).

                                  28          The ’522 patent, titled “Ad Hoc Radio Communication System,” contains the following
                                   1   abstract:

                                   2          In an ad-hoc radio communication system comprising a plurality of stations formed
                                              into at least one network, each station is assigned a rank representative of its
                                   3          suitability for performing the role of master station in a network. The rank may for
                                              example be assessed depending on the performance of the station’s antenna or its
                                   4          access to mains power. It is arranged that the station having the highest rank in a
                                              network performs the role of master for that network, thereby improving the
                                   5          efficiency of communication in the network.
                                   6
                                       FAC, Ex. A (“Patent”) at cover page.1 The patent “relates to a radio communication system
                                   7
                                       comprising a plurality of stations capable of forming an ad-hoc network” as typified in a Bluetooth
                                   8
                                       system. Id. at 1:4-8. “Such a network is intended to provide low-cost, short range radio links
                                   9
                                       between mobile PC’s, mobile phones and other devices, whether portable or not.” Id. at 1:14-17.
                                  10
                                       “Stations form ad-hoc networks which are known as piconets, each comprising a master station and
                                  11
                                       up to seven slave stations. All stations are identical and capable of acting as master or slave as
                                  12
Northern District of California




                                       required. A station can take part in more than one piconet, thereby linking piconets and enabling
 United States District Court




                                  13
                                       communication over an extended range.” Id. at 1:19-25.
                                  14
                                              According to the specification, a problem with the prior art “is that it is possible for a station
                                  15
                                       having an inefficient antenna to operate as the master.” Id. at 2:63-66. This can happen for a “wide
                                  16
                                       range of reasons[,]” including inherently poor efficiency of the antenna, the antenna’s radiation
                                  17
                                       pattern, “antenna mismatch” that may be caused by the station’s local environment, shadowing of
                                  18
                                       the antenna by the host device or a user’s body, and “polarization coupling loss, if the polarization
                                  19
                                       of antenna in the master is not aligned with that in one or more of the slaves.” Id. at 2:66-3:10. The
                                  20
                                       patent proposes to solve this problem “by ranking each station in terms of its antenna performance.
                                  21
                                       A station having the best antenna ranking then preferentially becomes the master. The antenna
                                  22
                                       ranking can be determined under static conditions, or it may be adjusted dynamically depending on
                                  23
                                       the local environment of a station . . . .” Id. at 3:11-18. Ranking of stations may be based on other
                                  24
                                       criteria beyond antenna performance: “other facts might usefully be taken into account in the
                                  25
                                       ranking, either instead of or in addition to the antenna performance[,]” such as access to mains
                                  26
                                  27
                                              1
                                  28            Unless otherwise noted, the Court omits references to the accompanying drawings in the
                                       specification.
                                                                                      2
                                   1   electricity versus battery power. Id. at 4:35-44.

                                   2           Figure 3 of the patent “is a flow chart illustrating a method in accordance with the present

                                   3   invention for a new station joining an ad-hoc wireless network.” Id. at 2:11-13.

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Claim 6 of the ’522 patent reads as follows:
                                  15           A method of operating an ad-hoc radio communication system having a plurality of
                                               stations formed into at least one network, the method comprising the step of:
                                  16
                                               determining a master/slave rank of each station in the network representative of the
                                  17           station’s suitability for acting as master in the network using antenna performance
                                               characteristics of each station in view of the antenna’s local environment; and
                                  18           enabling a station with the highest rank to be master.
                                  19   Id. at 6:4-13.
                                  20           In its counter-claim, Uniloc alleges that Cisco infringed at least claim 6 of the ’522 patent.
                                  21   Cisco now moves for judgment on the pleadings, arguing that claim 6 of the ’522 patent is invalid
                                  22   under 35 U.S.C. § 101. Dkt. No. 43 (“Pl.’s Mot.”). Uniloc opposes, and Cisco has filed a reply
                                  23   brief. Dkt. Nos. 45 (“Defs.’ Opp’n”), 46 (“Pl.’s Reply”).
                                  24

                                  25                                          LEGAL STANDARD
                                  26   I.      Judgment on the Pleadings
                                  27           Rule 12(c) of the Federal Rules of Civil Procedure permits a party to move to dismiss a suit
                                  28   “[a]fter the pleadings are closed . . . but early enough not to delay trial.” Fed. R. Civ. P. 12(c). A
                                                                                           3
                                   1   motion for judgment on the pleadings is “functionally identical” to a Rule 12(b)(6) motion to dismiss

                                   2   for failure to state a claim. Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir. 1989).

                                   3   The court must accept “all factual allegations in the complaint as true and construe them in the light

                                   4   most favorable to the non-moving party.” Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009)

                                   5   (citing Turner v. Cook, 362 F.3d 1219, 1225 (9th Cir. 2004)). “A judgment on the pleadings is

                                   6   properly granted when, taking all the allegations in the pleadings as true, [a] party is entitled to

                                   7   judgment as a matter of law.” Lyon v. Chase National Bank, USA, N.A., 656 F.3d 877, 883 (9th Cir.

                                   8   2011) (quoting Dunlap v. Credit Protection Ass’n, L.P., 419 F.3d 1011, 1012 n.1 (9th Cir. 2005)).

                                   9          Under § 282 of the Patent Act, issued patents are presumed to be valid. 35 U.S.C. § 282.

                                  10   As such, an alleged infringer asserting an invalidity defense pursuant to § 101 bears the burden of

                                  11   proving invalidity by clear and convincing evidence. Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S.

                                  12   91, 95 (2011).
Northern District of California
 United States District Court




                                  13

                                  14   II.    Subject Matter Eligibility Under § 101

                                  15          Under Section 101 of Title 35 of the United States Code, the scope of patentable subject

                                  16   matter encompasses “any new and useful process, machine, manufacture, or composition of matter,

                                  17   or any new and useful improvement thereof.” Bilski v. Kappos, 561 U.S. 593, 601 (2010) (quoting

                                  18   35 U.S.C. § 101). Section 101 “contains an important implicit exception: Laws of nature, natural

                                  19   phenomena, and abstract ideas are not patentable.” Alice Corp. v. CLS Bank Int’l, 573 U.S. 208,

                                  20   216 (2014) (quoting Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589

                                  21   (2013)). They are not patent-eligible because “they are the basic tools of scientific and technological

                                  22   work,” which are “free to all men and reserved exclusively to none.” Mayo Collaborative Servs. v.

                                  23   Prometheus Labs., Inc., 566 U.S. 66, 71 (2012) (citations omitted). The United States Supreme

                                  24   Court has explained that allowing patents for such purported inventions “might tend to impede

                                  25   innovation more than it would tend to promote it[,]” thereby thwarting the primary objective of

                                  26   patent laws. Id.

                                  27          Alice provides the relevant analytical framework for “distinguishing patents that claim laws

                                  28   of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications
                                                                                         4
                                   1   of those concepts.” 573 U.S. at 217. First, the court must determine whether the claims at issue are

                                   2   directed to one of the patent-ineligible concepts. Id. Second, if the claims are directed to a patent-

                                   3   ineligible concept, such as an abstract idea, the court must “consider the elements of each claim both

                                   4   individually and as an ordered combination to determine whether the additional elements transform

                                   5   the nature of the claim into a patent-eligible application.” Id. (citation and quotation marks

                                   6   omitted). Step two is often described “as a search for an ‘inventive concept[.]’” Id. at 217-18.

                                   7   “When viewing claim elements individually, the court must remember that recitation of

                                   8   conventional, routine, or well-understood activity will not save an abstract claim.” California Inst.

                                   9   of Tech. v. Hughes Commc’ns, Inc., 59 F. Supp. 3d 974, 980 (citing Alice, 573 U.S. at 223).

                                  10   However, “[w]hen viewing claim elements as an ordered combination, the court should not ignore

                                  11   the presence of any element, even if the element, viewed separately, is abstract.” Id. “If the ordered

                                  12   combination of elements constitutes conventional activity, the claim is not patentable, but courts
Northern District of California
 United States District Court




                                  13   should remember that a series of conventional elements may together form an unconventional,

                                  14   patentable combination.” Id.

                                  15          The Federal Circuit has recently held that “[w]hether something is well-understood, routine,

                                  16   and conventional to a skilled artisan at the time of the patent is a factual determination.” Berkheimer

                                  17   v. HP Inc., 881 F.3d 1360, 1369 (Fed. Cir. 2018). However, the Berkheimer court also clarified that

                                  18   “[n]othing in this decision should be viewed as casting doubt on the propriety of those cases”

                                  19   resolving § 101 inquiries on motions to dismiss or summary judgment, where there is no genuine

                                  20   dispute over the underlying material facts. Id. “When there is no genuine issue of material fact

                                  21   regarding whether the claim element or claimed combination is well-understood, routine,

                                  22   conventional to a skilled artisan in the relevant field, this issue can be decided . . . as a matter of

                                  23   law.” Id. “To the extent that the Court must resolve underlying questions of fact related to

                                  24   eligibility, they must be proven by clear and convincing evidence.” Broadband iTV, Inc. v. Oceanic

                                  25   Time Warner Cable, LLC, 135 F. Supp. 3d 1175, 1188 (D. Haw. 2015), aff’d sub nom. Broadband

                                  26   iTV, Inc. v. Hawaiian Telcom, Inc., 669 F. App’x 555 (Fed. Cir. 2016) (citations omitted).

                                  27

                                  28
                                                                                         5
                                   1                                              DISCUSSION

                                   2          Cisco seeks judgment on the pleadings, arguing that claim 6 of the ’522 patent claims patent-

                                   3   ineligible subject matter, namely, that it is directed to an abstract idea that lacks an inventive

                                   4   concept. Uniloc contests Cisco’s characterization, arguing the patent “departs from the prior art

                                   5   with a specific technique to improve the functionality of radio communications systems that form

                                   6   ad-hoc networks[,]” that the patent is among those that “solve computer related problems by

                                   7   improving the functionality of computers[,]” and that recent Federal Circuit cases confirm that claim

                                   8   6 is patent-eligible. Defs.’ Opp’n at 1. Whether the patent is directed towards ineligible subject

                                   9   matter and whether there is nonetheless an inventive concept that transforms otherwise unpatentable

                                  10   subject matter are discussed in turn below. First, however, the Court discusses whether judgment

                                  11   on the pleadings is appropriate under the circumstances of this case.

                                  12
Northern District of California
 United States District Court




                                  13   I.     Rule 12 Motion

                                  14          Uniloc argues that Cisco’s motion must fail because, at this stage, all of the allegations in

                                  15   Uniloc’s counter-claim must be taken as true. Id. at 16-17. In particular, Uniloc cites to the portions

                                  16   of its counter-claim that allege that “[a] person of ordinary skill in the art reading the ’522 patent

                                  17   and its claims would understand that the patent’s disclosure and claims are drawn to solving a

                                  18   specific, technical problem arising from the evolution of ad-hoc radio communication systems[,] . . .

                                  19   would understand that the claimed subject matter of the ’522 patent presents advancements in the

                                  20   operation efficiency of ad-doc [sic] wireless networks[, and] . . . would understand that claim 6 of

                                  21   the ’522 patent contains the inventive concept of operating an ad-hoc radio communication system

                                  22   by determining a master/slave rank of each station in the network representative of the station’s

                                  23   suitability for acting as master in the network using antenna performance characteristics of each

                                  24   station in view of the antenna’s local environment and enabling a station with the highest rank to be

                                  25   master.” See Suppl. Countercl. ¶¶ 13-14. As support for these statements, the counter-claim cites

                                  26   back to the patent specification.

                                  27          Although it is correct that the Court must take the allegations in a well-pleaded complaint as

                                  28   true at this stage, the Court is not required to accept as true “allegations that are merely conclusory,
                                                                                          6
                                   1   unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d

                                   2   1049, 1055 (9th Cir. 2008). Here, the allegations of Uniloc’s counter-claim that are relevant to the

                                   3   Court’s determination of patent eligibility under § 101 are conclusory statements couched as factual

                                   4   allegations. See Uniloc USA Inc. v. LG Elecs. USA Inc., No. 18-cv-6738-LHK, 2019 WL 1549968,

                                   5   at *18-19 (N.D. Cal. Apr. 9, 2019) (finding § 101 issues properly addressed in Rule 12 motion to

                                   6   dismiss where “Plaintiffs’ second amended complaint features nothing but conclusions by, for

                                   7   instance, calling the ’049 Patent ‘novel and inventive’”).

                                   8          Nor does Uniloc argue that the Court must conduct claim construction to determine the

                                   9   validity of the patent-in-suit. Although the Federal Circuit has stated “that it will ordinarily be

                                  10   desirable—and often necessary—to resolve claim construction disputes prior to a § 101 analysis,

                                  11   for the determination of patent eligibility requires a full understanding of the basic character of the

                                  12   claimed subject matter[,]” it has also stated that “claim construction is not an inviolable prerequisite
Northern District of California
 United States District Court




                                  13   to a validity determination under § 101.” Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada

                                  14   (U.S.), 687 F.3d 1266, 1273-74 (Fed. Cir. 2012). In any event, looking to the disputed terms and

                                  15   proposed constructions as recently briefed in the parties’ joint claim construction brief, see Dkt. No.

                                  16   44, the Court finds that construction of these terms would not aid or alter the Court’s determination

                                  17   today regarding the subject matter eligibility of the ’522 patent.2

                                  18          The Court finds that in the circumstances of this case it is appropriate to resolve the question

                                  19   of patent eligibility under § 101 on a Rule 12(c) motion for judgment on the pleadings.

                                  20
                                              2
                                                In their joint claim construction and prehearing statement, the parties identify the following
                                  21   disputed terms and proposed constructions:
                                  22
                                            Claim Term, Phrase of               Uniloc’s Proposed                   Cisco’s Proposed
                                  23                Clause                         Construction                       Construction
                                        1. “master in the network”        “a station that enables            “the one station controlling
                                  24                                      communications with other          the transmission of all stations
                                                                          stations”                          in the network”
                                  25    2. “antenna performance           “a measure of signal quality       “two or more performance
                                        characteristics”                  of an antenna”                     characteristics of the antenna”
                                  26
                                        3. “the antenna’s local           plain meaning                      local environment of the
                                  27    environment”                                                         station to which the antenna
                                                                                                             belongs
                                  28
                                       Dkt. No. 44 at 2.
                                                                                          7
                                   1

                                   2   II.    Abstract Idea

                                   3          At step one of the Mayo/Alice test, a court must evaluate the patent claims “[o]n their face”

                                   4   and determine if the claims are directed to one of the three “patent-ineligible concepts”: laws of

                                   5   nature, natural phenomena, or abstract ideas. Alice, 573 U.S. at 217, 219. The “‘directed to’ inquiry

                                   6   applies a stage-one filter to claims, considered in light of the specification, based on whether ‘their

                                   7   character as a whole is directed to excluded subject matter.’” Enfish, LLC v. Microsoft Corp., 822

                                   8   F.3d 1327, 1335 (Fed. Cir. 2016) (citations omitted). “The line between a patentable ‘process’ and

                                   9   an unpatentable ‘principle’ is not always clear.” Parker v. Flook, 437 U.S. 584, 589 (1978). The

                                  10   Supreme Court and the Federal Circuit have thus “found it sufficient [at step one] to compare claims

                                  11   at issue to those claims already found to be directed to an abstract idea in previous cases.” Enfish,

                                  12   822 F.3d at 1334.
Northern District of California
 United States District Court




                                  13          For the reasons discussed below, the Court finds that claim 6 of the ’522 patent is directed

                                  14   to the abstract idea of ranking stations based on antenna performance characteristics and selecting

                                  15   the station with the highest rank to act as master in a network.

                                  16          Cisco argues that the asserted claim is directed to an abstract idea and cites to other Federal

                                  17   Circuit and district court cases that it states establish that “claims attempting to capture the

                                  18   organizing of data, e.g., ranking stations according to a criterion, are abstract.” Pl.’s Mot. at 7.

                                  19   Cisco asserts that two cases recently decided by Judge Koh and Judge Tigar of this district “are

                                  20   particularly instructive[.]” See id. at 8 (citing Twilio, Inc. v. Telesign Corp., 249 F. Supp. 3d 1123

                                  21   (N.D. Cal. 2017); 24/7 Customer, Inc. v. LivePerson, Inc., No. 15-cv-2897-JST, 2017 WL 2311272

                                  22   (N.D. Cal. May 25, 2017)).

                                  23          In Twilio, Judge Koh found a claim to be directed to an abstract idea where the patent-in-

                                  24   suit (the “Delivery Receipts Patent”) related to “controlling messaging routing in the telephony

                                  25   messaging field.” 249 F. Supp. 3d at 1126. Because a sender of a telephony message did not control

                                  26   the route the message took to its destination, the sender could not trust that the message would reach

                                  27   its destination. A prior art solution was to use a delivery receipt to indicate the message was

                                  28   received, though the delivery receipts suffered from the same reliability problems as the original
                                                                                         8
                                   1   messages. Id. at 1127. The Delivery Receipts Patent purported “to solve this problem through one

                                   2   primary modification to delivery receipt usage: sending the delivery receipt through a ‘second

                                   3   channel,’ which is different from the one that the original message was sent through.” Id. Distilling

                                   4   the case law, Judge Koh explained that

                                   5          courts will generally compare the claims at issue to prior § 101 cases, as well as
                                              consult several guideposts, including: (1) whether the claims are directed to an
                                   6          “improvement to computer functionality;” (2) whether the claims are directed to a
                                              “new and useful technique;” (3) whether the claims have an analogy to the brick-
                                   7          and-mortar world; and (4) whether the claims are directed to a mental process or a
                                              process that can be performed with a pen and paper.
                                   8
                                       Id. at 1143. Focusing on the brick and mortar analogy, the court found that “claim 1 of the [Delivery
                                   9
                                       Receipts Patent] is directed to “selecting the best message routing option based on separately-
                                  10
                                       transmitted feedback” and that “[s]electing the best option based on separately-received feedback is
                                  11
                                       a fundamental activity that has long been performed by humans.”3 Id. at 1144. The court analogized
                                  12
Northern District of California




                                       to a person who chooses a restaurant based on diner reviews from a third-party service or a person
 United States District Court




                                  13
                                       who decides whether to send a package via FedEx, UPS, or USPS based on online feedback from
                                  14
                                       customers. The court disagreed with the patent-holder’s argument that the claim was directed to an
                                  15
                                       improvement to computer functionality, explaining that nothing about selecting the best message
                                  16
                                       routing option based on separately-transmitted feedback improves the functioning of a computer
                                  17

                                  18          3
                                                  Claim 1 of the Delivery Receipts Patent read, in full:
                                  19
                                              1. A method for transmitting telephony messages comprising:
                                  20
                                              transmitting a first outgoing telephony message through a first channel using a first
                                  21          routing option selected from a plurality of routing options;

                                  22          receiving a message delivery report through at least a second channel, wherein the
                                              second channel is different from the first channel;
                                  23
                                              updating message routing data in response to the message delivery report;
                                  24
                                              selecting a second routing option for at least a second outgoing message, the second
                                  25          routing option selected from the plurality of routing options prioritized by the
                                              updated message routing data; and
                                  26
                                              transmitting the second outgoing telephony message through the first channel using
                                  27          the selected second routing option.

                                  28   Twilio, 249 F. Supp. 3d. at 1129.

                                                                                          9
                                   1   itself. Id. at 1145. “Rather, at most, it contemplates using a computer as a tool for implementing

                                   2   this idea.” Id. Thus, the court found the claim to be directed to an abstract idea and, after also

                                   3   finding the claim invalid under step two of the Mayo/Alice test, granted the competitor’s motion to

                                   4   dismiss the claim.

                                   5              Shortly thereafter, Judge Tigar examined a patent related to “a method for routing a call to

                                   6   a customer service representative at a call center based on information about the caller and the

                                   7   available representatives.” 24/7 Customer, 2017 WL 2311272, at *2. The representative claim

                                   8   recited:

                                   9              A method for routing an incoming call to a customer service representative
                                                  comprising the steps of:
                                  10
                                                  identifying the caller of the incoming call;
                                  11
                                                  retrieving a profile on the caller;
                                  12
Northern District of California
 United States District Court




                                                  comparing the caller profile with stored customer service representative profiles to
                                  13              determine which customer service representatives are more qualified to handle the
                                                  incoming call;
                                  14
                                                  ranking the customer service representatives that can best meet the caller’s needs;
                                  15
                                                  routing the incoming call to a selected highest ranked customer service
                                  16              representative; and
                                  17              automatically updating, at the completion of the call, the caller profile and the
                                                  selected customer service representative profile with information regarding the
                                  18              success of the call.
                                  19   Id. The court held that the patent was “directed to the abstract idea of routing a call to a customer

                                  20   service agent based on information about the caller.” Id. at *3. The court found that, as with the

                                  21   patent in Twilio, the patent-in-suit was directed to “a fundamental activity that has long been

                                  22   performed by humans,” and proposed “only a general, abstract solution to problems in the prior

                                  23   art[,]” in which customers decided where to route their own calls. Id. at *3-4 (citing Twilio, 249 F.

                                  24   Supp. 3d at 1144). The court further explained that the claims “simply recite a generalized solution

                                  25   in broad, functional language – namely, “retrieving,” “comparing,” and “ranking” information about

                                  26   the customer and representative. Id. at *4. Thus finding that the claims failed step one of the

                                  27   Mayo/Alice test, and after finding they also failed step two, the district court granted the defendant’s

                                  28   motion for judgment on the pleadings.
                                                                                            10
                                   1          This Court agrees with Cisco that the claims in Twilio and 24/7 Customer are analogous to

                                   2   the claim at issue here. The claims in those cases, as is the claim here, were directed to abstract

                                   3   ideas related to the ranking of information (whether message routing data, customer service

                                   4   representative profiles, or antenna performance) and taking subsequent action (whether routing of a

                                   5   delivery receipt, the selection of a customer service representative, or the selection of a master

                                   6   station) based on those rankings. As in Twilio, the patent here finds analogy in the brick and mortar

                                   7   world. Using the analogies that Judge Koh employed, the ’522 patent purports to rank stations based

                                   8   on antenna performance, just as a prospective diner could rank restaurant choices based on the

                                   9   numbers of stars awarded by online reviewers.

                                  10          Additionally, the example of ranking antenna performance that the specification uses could

                                  11   be performed by a mental process. The specification gives the following “example of a system in

                                  12   accordance with the present invention”:
Northern District of California
 United States District Court




                                  13          a Bluetooth piconet comprising three devices: a laptop PC using antennas located in
                                              a slot-in PC card; a wireless headset; and a home telephony base station. The base
                                  14          station has the highest ranking antenna system, because of its size, possibly diversity,
                                              and a position that is not badly shadowed. The PC card has a miniature antenna and
                                  15          is shadowed by the PC, and therefore has a lower ranking antenna. The headset
                                              includes a very small and inefficient antenna with losses to the user’s head,
                                  16          significant shadowing and poorly defined polarisation, and therefore has the lowest
                                              ranking antenna.
                                  17
                                              Initially the network begins with communication between the PC and the headset.
                                  18          Because of its higher antenna ranking the PC becomes master in this piconet. When
                                              the base station joins the network, for example to enable Internet access by the PC,
                                  19          the base station will become master because it has the highest ranking antenna.
                                  20   ’522 patent at 3:38-50. Nothing in the patent’s process for ranking the antennas of the various

                                  21   devices or for making one of them the master describes anything that cannot be done manually or

                                  22   with a mental process. Even to a lay user, the superiority of the PC’s antenna to that of the headset

                                  23   would be obvious. The fact that ranking the antennas and preferencing the one with the highest

                                  24   performance could be done by a human performing a mental process thus further supports a finding

                                  25   that the ’522 patent is directed to an abstract idea. See Intellectual Ventures I LLC v. Symantec

                                  26   Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (finding claims abstract because “with the exception

                                  27   of generic computer-implemented steps, there is nothing in the claims themselves that foreclose

                                  28   them from being performed by a human, mentally or with pen and paper.”); see also Twilio, 249 F.
                                                                                        11
                                   1   Supp. 3d at 1154 (“the United States Supreme Court and the Federal Circuit have also held that

                                   2   claims directed entirely to a ‘mental process’ are unpatentable . . . because the ‘application of [only]

                                   3   human intelligence to the solution of practical problems is no more than a claim to a fundamental

                                   4   principle.’”) (citations omitted). Even if what Uniloc has done here is automate a process that could

                                   5   otherwise be performed by a human, “[t]he mere automation of [a] process does not negate its

                                   6   abstraction.” See Data Engine Techs. LLC v. Google LLC, 906 F.3d 999, 1013 (Fed. Cir. 2018).

                                   7          The Court finds further support in the Federal Circuit cases on which Twilio and 24/7

                                   8   Customer rely. For instance, in In re TLI Commc’ns, LLC Patent Litig., 823 F.3d 607 (Fed. Cir.

                                   9   2016), the court found “that the patent-in-suit claims no more than the abstract idea of classifying

                                  10   and storing digital images in an organized manner” and affirmed the district court’s dismissal of the

                                  11   complaint. 823 F.3d 609. The appellate court explained that while the representative claim4

                                  12   “requires concrete, tangible components such as ‘a telephone unit’ and a ‘server,’ the specification
Northern District of California
 United States District Court




                                  13   makes clear that the recited physical components merely provide a generic environment in which to

                                  14   carry out the abstract idea of classifying and storing digital images in an organized manner.” Id. at

                                  15   611. Nor were the claims “directed to a specific improvement to computer functionality. Rather,

                                  16

                                  17          4
                                                  The representative claim in TLI Communications recited:
                                  18
                                              17. A method for recording and administering digital images, comprising the steps
                                  19          of:

                                  20          recording images using a digital pick up unit in a telephone unit,

                                  21          storing the images recorded by the digital pick up unit in a digital form as digital
                                              images,
                                  22
                                              transmitting data including at least the digital images and classification information
                                  23          to a server, wherein said classification information is prescribable by a user of the
                                              telephone unit for allocation to the digital images,
                                  24
                                              receiving the data by the server,
                                  25
                                              extracting classification information which characterizes the digital images from the
                                  26          received data, and

                                  27          storing the digital images in the server, said step of storing taking into consideration
                                              the classification information.
                                  28
                                       823 F.3d at 610.
                                                                                         12
                                   1   they are directed to the use of conventional or generic technology in a nascent but well-known

                                   2   environment, without any claim that the invention reflects an inventive solution to any problem

                                   3   presented by combining the two.” Id. at 612. Moreover, “[t]he specification fails to provide any

                                   4   technical details for the tangible components, but instead predominately describes the system and

                                   5   methods in purely functional terms.” Id. As such, the claim was abstract under step one of Alice.

                                   6   Id. at 613; see also Twilio, 249 F. Supp. 3d at 1137 (“[T]he U.S. Supreme Court has recognized that

                                   7   information itself is intangible. . . . Accordingly, the Federal Circuit has generally found claims

                                   8   abstract where they are directed to some combination of collecting information, analyzing

                                   9   information, and/or displaying the results of that analysis.”) (citing, inter alia, TLI Commc’ns, 823

                                  10   F.3d at 611).

                                  11          Where in TLI Communications the claim was directed to the abstract idea of classifying and

                                  12   storing digital images in an organized manner, here the claim relates to classifying (or ranking)
Northern District of California
 United States District Court




                                  13   stations in an organized manner (i.e., based on antenna performance). As in TLI Communications,

                                  14   the patent-in-suit utilizes “physical components [that] merely provide a generic environment in

                                  15   which to carry out the abstract idea.” See TLI Commc’ns, 823 F.3d at 611. The specification utilizes

                                  16   as its primary example of an ad-hoc radio communication system “a Bluetooth network, operating

                                  17   according to the specification defined by the Bluetooth Special Interest Group.” ’522 Patent at 1:11-

                                  18   14. The devices on which the specification relies are used for illustrative purposes only:

                                  19          A basic ad-hoc network configuration is illustrated in FIG. 1. Such a configuration
                                              would typically begin with two connected host devices, for example a portable PC
                                  20          and a cellular phone, and grow to include additional connected devices. A wide
                                              range of additional host devices may be included, for example wireless headsets,
                                  21          personal organisers and home entertainment equipment.
                                  22   Id. at 2:16-22 (emphases added). None of these components represents an inventive solution, nor

                                  23   is any one of them even necessary to the patent—they are already existing devices used simply to

                                  24   show how the abstract idea may be carried out. See Uniloc, 2019 WL 1549968, at *14 (dismissing

                                  25   Uniloc’s patent related to Bluetooth communication system in part because the “’049 Patent

                                  26   specification admits that all tangible computing devices found in the Patent are all generic

                                  27   computing devices, upon which the ’049 Patent does not purport to improve[,]” and quoting

                                  28   language describing basic Bluetooth network configurations and citing “generic potential slave
                                                                                        13
                                   1   stations such as a ‘keyboard, mouse, games controller, graphics pad or the like’ without further

                                   2   explication”).

                                   3          Uniloc states that Cisco ignores binding precedent from the Federal Circuit, some of which

                                   4   post-dates the district court decisions in Twilio and 24/7 Customer, and that those cases show that

                                   5   claim 6 of the ’522 patent is patent-eligible. In particular, Uniloc focuses on four cases: SRI Int’l,

                                   6   Inc., v. Cisco Sys., Inc., 918 F.3d 1368 (Fed. Cir. 2019); Data Engine, 906 F.3d 999; Finjan, Inc. v.

                                   7   Blue Coat Sys., Inc., 879 F.3d 1299 (Fed. Cir. 2018); and Thales Visionix, Inc. v. United States, 850

                                   8   F.3d 1343 (Fed. Cir. 2017).

                                   9          Uniloc first argues that Finjan supports the patent eligibility of claim 6. Defs.’ Opp’n at 6-

                                  10   7. There, the Federal Circuit affirmed the district court’s finding that a patent was not directed to

                                  11   an abstract idea where it was “directed to a method of providing computer security by scanning a

                                  12   downloadable and attaching the results of that scan to the downloadable itself in the form of a
Northern District of California
 United States District Court




                                  13   ‘security profile.’” Finjan, 879 F.3d at 1303. The representative claim of the patent-in-suit recited:

                                  14          1. A method comprising:
                                  15          receiving by an inspector a Downloadable;
                                  16          generating by the inspector a first Downloadable security profile that identifies
                                              suspicious code in the received Downloadable; and
                                  17
                                              linking by the inspector the first Downloadable security profile to the Downloadable
                                  18          before a web server makes the Downloadable available to web clients.
                                  19   Id. At claim construction, the parties agreed to construe “Downloadable” to mean “an executable

                                  20   application program, which is downloaded from a source computer and run on the destination

                                  21   computer.”       Id.   The district court construed “Downloadable security profile that identifies

                                  22   suspicious code in the received Downloadable” to mean “a profile that identifies code in the received

                                  23   Downloadable that performs hostile or potentially hostile operations.” Id. at 1304 (emphasis added).

                                  24   The appellate court explained that a security profile that contains information about potentially

                                  25   hostile operations, as opposed to scans that recognized only previously-identified viruses,

                                  26   “constitute[d] an improvement in computer functionality.” Id. In this way, “the method of claim 1

                                  27   employs a new kind of file that enables a computer security system to do things it could not do

                                  28   before.” Id. at 1305 (emphasis added).
                                                                                         14
                                   1           At the hearing in this case, Uniloc likened claim 6 of the ’522 patent to the claim found

                                   2   eligible in Finjan by arguing that claim 6 represents a technological solution to a technological

                                   3   problem. When asked to identify the technological solution, Uniloc stated that it is “the using of

                                   4   antenna performance characteristics in view of the local environment” as the method for determining

                                   5   a station’s rank. But unlike in Finjan, where the Federal Circuit found that the method of the claim

                                   6   “employ[ed] a new kind of file,” Uniloc has been unable to identify any technological solution

                                   7   beyond the idea of using antenna performance characteristics as a way of ranking stations. Finjan,

                                   8   879 F.3d at 1306. At the hearing, Uniloc’s counsel briefly referenced software that is programmed

                                   9   to select the best antenna, but nothing about this appears in Uniloc’s brief nor, more importantly,

                                  10   does it appear in the claim or specification. Nor does claim 6 “recite specific steps . . . that

                                  11   accomplish the desired result.” See Finjan, 879 F.3d at 1306 (emphasis added). Rather, at the

                                  12   hearing, when the Court inquired whether the claim covered any way of using antenna performance
Northern District of California
 United States District Court




                                  13   characteristics to determine the master in a network, Uniloc answered in the affirmative—that yes,

                                  14   as long as it was based on using antenna performance characteristics, it was covered by the patent.

                                  15   In other words, the patent-in-suit claims the use of antenna performance characteristics to rank

                                  16   stations, but not any particular way of doing this.

                                  17           The Court disagrees with Uniloc that “Claim 6 explains exactly how to achieve the desired

                                  18   result of a more operationally efficient ad-hoc network[.]” See Defs.’ Opp’n at 7. Claim 6 recites

                                  19   the functions of “determining a master/slave rank of each station in the network . . . using antenna

                                  20   performance characteristics” and “enabling a station with the highest rank to be master” but fails to

                                  21   provide any technical details on how this is achieved. See ’522 Patent at 6:8-13. Claim 6 is more

                                  22   like the line of cases that the Finjan court distinguished and that stand for a “foundational patent

                                  23   law principle: that a result, even an innovative result, is not itself patentable.” See id. at 1305 (citing,

                                  24   inter alia, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed. Cir. 2016); Affinity Labs of Texas, LLC

                                  25   v. DIRECTV, LLC, 838 F.3d 1253 (Fed. Cir. 2016)).

                                  26           The remainder of the cases Uniloc cites are of little assistance to the Court’s § 101 analysis,

                                  27   as the claims in those cases are directed to entirely different subject matters than the one at issue

                                  28   here. In SRI International, the Federal Circuit affirmed the district court’s denial of summary
                                                                                           15
                                   1   judgment to a competitor (Cisco) challenging under § 101 the eligibility of patents related to

                                   2   monitoring and surveillance of computer networks for intrusion detection. 918 F.3d at 1372. In

                                   3   finding the claims were not directed to an abstract idea, the appellate court explained that the “claims

                                   4   are directed to using a specific technique . . . to solve a technological problem arising in computer

                                   5   networks . . . .” Id. at 1375. Agreeing with the patent holder “that the human mind is not equipped

                                   6   to detect suspicious activity by using network monitors and analyzing network packets as recited by

                                   7   the claims[,]” the court found the claims patent-eligible under step one of Alice. Id. at 1376. Uniloc

                                   8   here argues that “the present case is indistinguishable from the SRI/Cisco case with regard to patent

                                   9   eligibility—if computer network functioning is improved and detailed in the specification and the

                                  10   claims, it is eligible.” Defs.’ Opp’n at 10. But as the Court has already explained, the claim and

                                  11   specification here are not directed to a specific technique to solve a technological problem; rather,

                                  12   claim 6 is among the category of claims that are “drawn to using computers as tools to solve a . . .
Northern District of California
 United States District Court




                                  13   problem, rather than improving the functionality of computers and computer networks themselves.”

                                  14   See SRI Int’l, 918 F.3d at 1375 (distinguishing Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350

                                  15   (Fed. Cir. 2016)). Nor is the Federal Court’s decision in Thales analogous, where the claims there

                                  16   were “directed to systems and methods that use inertial sensors in a non-conventional manner to

                                  17   reduce errors in measuring the relative position and orientation of a moving object on a moving

                                  18   reference frame.” See 850 F.3d at 1348-49. The Court finds the patent in Thales, which “specif[ied]

                                  19   a particular configuration of inertial sensors and a particular method of using the raw data from the

                                  20   sensors,” distinguishable from the patent-in-suit here. See id. at 1349

                                  21          Uniloc also relies on the Data Engine decision, but as Cisco notes, Uniloc omits the portion

                                  22   of the decision finding some of the patents-in-suit ineligible under § 101 because they failed the

                                  23   two-step Alice test. See Defs.’ Opp’n at 11-12; Pl.’s Reply at 8-10. In Data Engine, the Federal

                                  24   Circuit found that claims “directed to a specific improved method for navigating through complex

                                  25   three-dimensional electronic spreadsheets,” specifically by the creation of “notebook tabs” located

                                  26   along the bottom edge of the page, were not abstract under Alice step one. 906 F.3d at 1002.

                                  27   However, the appeals court went on to find that the claims of another patent-in-suit that “recit[ed]

                                  28   methods for tracking changes to data in spreadsheets” were “directed to the abstract idea of
                                                                                         16
                                   1   collecting, recognizing, and storing changed information” and were patent-ineligible under § 101.

                                   2   Id. As with the technology in Thales, the Court sees no similarity between the creation of “notebook

                                   3   tabs” to manage electronic spreadsheets and the ad-hoc radio communication systems that the

                                   4   patent-in-suit purports to improve.

                                   5          Instead, the Court agrees with Cisco that claim 6 bears more similarity to one of the claims

                                   6   that the Data Engine court found directed to an abstract idea. That claim at heart embodied the

                                   7   concept of “manually tracking modifications across multiple spreadsheets[,]” and “[t]he mere

                                   8   automation of this process [did] not negate its abstraction.” Id. at 1013. The Data Engine court

                                   9   likened these claims to those held ineligible in another case, where the claims were “directed to

                                  10   methods of extracting data from hard-copy documents using an automated scanner, recognizing

                                  11   information from the extracted data, and storing that data in memory.” Id. (citing Content Extraction

                                  12   & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1345, 1347 (Fed. Cir. 2014)).
Northern District of California
 United States District Court




                                  13   Where Content Extraction involved claims related to extracting, recognizing, and storing

                                  14   information, here claim 6 involves identifying information (that is, antenna performance

                                  15   characteristics) and making a selection (i.e., ranking) based on that information. This claim is far

                                  16   more like the one the Data Engine court found ineligible than it is like the “notebook tab” patent

                                  17   that the court found eligible. Notably, of all the cases that Uniloc cites as demonstrating the patent

                                  18   eligibility of claim 6, none involve sorting information, ranking information, or selecting an option

                                  19   based on ranked information such as antenna performance.

                                  20          For all of the above reasons, the Court finds that claim 6 is directed to an abstract idea and

                                  21   therefore proceeds to step two of the Mayo/Alice test.

                                  22

                                  23   III.   Inventive Concept

                                  24          At step two of the Alice framework, the court considers the elements of each claim and asks,

                                  25   “what else is there in the claims before us?” Alice, 573 U.S. at 217. The Supreme Court describes

                                  26   this process as searching for an “‘inventive concept’—i.e., an element or combination of elements

                                  27   that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent

                                  28   upon the [ineligible concept] itself.’” Id. at 217-18. For an abstract idea involving a computer to
                                                                                        17
                                   1   be patent-eligible, “the claim ha[s] to supply a ‘new and useful’ application of the idea.” Id. at 222

                                   2   (quoting Gottschalk v. Benson, 409 U.S. 63, 67 (1972)); see also Diamond v. Diehr, 450 U.S. 175,

                                   3   177 (1981) (validating a claim employing a mathematical equation used in a larger process designed

                                   4   to solve a technological problem in the molding of rubber products). An inventive concept occurs

                                   5   when the claims are “more than a drafting effort designed to monopolize the [abstract idea]” and

                                   6   “claims may be read to ‘improve[ ] an existing technological process.’” Bascom Glob. Internet

                                   7   Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1351 (Fed. Cir. 2016) (quoting Alice, 573 U.S.

                                   8   at 221-23). The court’s task at step two “is to ‘determine whether the claims do significantly more

                                   9   than simply describe [the] abstract method’ and thus transform the abstract idea into patentable

                                  10   subject matter.” Affinity Labs, 838 F.3d at 1262 (citation omitted).

                                  11          Uniloc argues that the specification “reveals the inventive concept: forming an ad-hoc

                                  12   network that enables the station in the piconet with the highest rank based on antenna performance
Northern District of California
 United States District Court




                                  13   characteristics to act as master.” Defs.’ Opp’n at 17. But this is nothing more than a restatement of

                                  14   the idea of ranking and selecting devices based on antenna performance characteristics that the Court

                                  15   found to be abstract at step one. Uniloc says the appropriate inquiry “is whether the claimed

                                  16   technique for forming an ad-hoc network is conventional.” Id. The problem here is that nothing in

                                  17   the claim or the specification explains the technique in anything more than broad, generalized,

                                  18   functional terms. In this way, claim 6 “do[es] not recite anything more than simply stating the

                                  19   abstract idea while adding the words ‘apply it.’” See Data Engine, 906 F.3d at 1013 (citing Alice,

                                  20   573 U.S. at 221) (internal quotation marks and alterations omitted).

                                  21          Uniloc disputes Cisco’s attack that claim 6 fails because it doesn’t explain how the antenna

                                  22   performance is measured or how those measurements are used to determine the highest ranking

                                  23   station. See Pl.’s Mot. at 11-12; Defs.’ Opp’n at 18. Uniloc states that claim 6 “details exactly

                                  24   ‘how’ to form an ad-hoc network more efficiently—enable the station in the piconet with the highest

                                  25   rank based on antenna performance characteristics to act as master.” Defs.’ Opp’n at 18. But claim

                                  26   6 does not detail “how” to do this, beyond reciting the general steps of “determining” (or ranking)

                                  27   stations based on antenna performance characteristics and “enabling” (or selecting) the station with

                                  28   the highest rank to be master. None of these claim elements, viewed individually or as an ordered
                                                                                        18
                                   1   combination, provide an inventive concept. See Two-Way Media Ltd. v. Comcast Cable Commc’ns,

                                   2   LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (“The claim uses a conventional ordering of steps−first

                                   3   processing the data, then routing it, controlling it, and monitoring its reception−with conventional

                                   4   technology to achieve its desired result.”).

                                   5          Moreover, neither the claim nor the specification provides for implementation of the abstract

                                   6   idea using anything other than existing, conventional technology. The specification describes the

                                   7   invention in this way:

                                   8          The selection of master station requires the stations to compare their rankings. One
                                              way in which this can be accomplished is for the master station to request each of the
                                   9          other stations to provide their rankings, using standard Bluetooth communication
                                              protocols. If the master station determines that its ranking is lower than one of its
                                  10          slave stations then it hands over the master role to that station, using the normal
                                              methods defined in the Bluetooth specification.
                                  11

                                  12   ’522 Patent at 3:24-32 (emphases added). The specification also relies on conventional and generic
Northern District of California
 United States District Court




                                  13   hardware to carry out the method: for instance, a laptop PC, a wireless headset, and a home

                                  14   telephony base station; or a mobile phone and a UMTS (Universal Mobile Telecommunication

                                  15   System) enabled laptop computer. See, e.g., id. at 3:38-42, 4:23-26.

                                  16          But, “after Alice, there can remain no doubt: recitation of generic computer limitations does

                                  17   not make an otherwise ineligible claim patent-eligible.” DDR Holdings LLC v. Hotels.com, L.P.,

                                  18   773 F.3d 1245, 1256 (Fed. Cir. 2014); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d

                                  19   1089, 1097 (Fed. Cir. 2016) (“Thus, while the patent may in fact require that the claimed data relate

                                  20   to ‘transactions or activities that are executed in the computer environment,’ limiting the claims to

                                  21   the computer field does not alone transform them into a patent-eligible application.”); Clarilogic,

                                  22   Inc. v. FormFree Holdings Corp., 681 Fed. App’x 950, 955 (Fed. Cir. 2017) (invalidating computer-

                                  23   implemented method for providing certified financial data indicating financial risk about an

                                  24   individual because “a method for collection, analysis, and generation of information reports, where

                                  25   the claims are not limited to how the collected information is analyzed or reformed, is the height of

                                  26   abstraction[,]” “the claims require only off-the-shelf, conventional computer technology for

                                  27   gathering, analyzing, and displaying the desired information[,]” and “[e]ven if the ’243 patent may

                                  28   be said to invoke internet-based systems to increase speed . . . [t]he ’243 patent does not claim the
                                                                                        19
                                   1   technical manner in which financial data is gathered, analyzed, or output”).

                                   2          What is needed to pass muster at step two of Alice is something “significantly more” than a

                                   3   description of the abstract idea itself, as the Federal Circuit explained in Affinity Labs. 838 F.3d at

                                   4   1262. That case involved a patent with two independent claims “directed to streaming regional

                                   5   broadcast signals to cellular telephones located outside the region served by the regional

                                   6   broadcaster.” Id. at 1255. After finding the claims were directed to an abstract idea at step one, the

                                   7   court went on to find no inventive concept at step two. The court explained, “The claim simply

                                   8   recites the use of generic features of cellular telephones, such as a storage medium and a graphical

                                   9   user interface, as well as routine functions, such as transmitting and receiving signals, to implement

                                  10   the underlying idea.” Id. at 1262. So too here, where claim 6 and the specification as a whole

                                  11   simply use existing Bluetooth technology and existing hardware as the generic environment for

                                  12   implementing the abstract idea of ranking and selecting stations based on antenna performance
Northern District of California
 United States District Court




                                  13   characteristics. See Uniloc, 2019 WL 1549968, at *16 (finding no inventive concept where the

                                  14   specification did not invent the limitations found in the claim and where the stations disclosed in the

                                  15   claim “are generic, conventional computing devices”).

                                  16          As in Affinity Labs, the claim here is “so result-focused, so functional, as to effectively cover

                                  17   any solution to an identified problem[.]” See 838 F.3d at 1265 (citing Elec. Power Grp., 830 F.3d

                                  18   at 1365). The Federal Circuit frequently holds such claims ineligible under section 101. See id.;

                                  19   see also SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1169-70 (Fed. Cir. 2018) (affirming

                                  20   district court’s judgment on the pleadings where the claims themselves were abstract and where

                                  21   “there [were] no factual allegations from which one could plausibly infer that they are inventive[,]”

                                  22   finding, “it is clear, from the claims themselves and the specification, that these limitations require

                                  23   no improved computer resources InvestPic claims to have invented, just already available

                                  24   computers, with their already available basic functions, to use as tools in executing the claimed

                                  25   process”). The Court finds no inventive concept that transforms Uniloc’s abstract idea into

                                  26   patentable subject matter.

                                  27          Accordingly, the Court concludes that claim 6 of the ’522 patent is invalid under § 101.

                                  28
                                                                                         20
                                   1                                            CONCLUSION

                                   2          For the foregoing reasons and for good cause shown, the Court hereby GRANTS Cisco’s

                                   3   motion for judgment on the pleadings. The parties are directed to file a joint statement identifying

                                   4   the issues which remain to be decided in this case and proposing a schedule for same. Such joint

                                   5   statement must be filed no later than May 15, 2019.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: May 6, 2019

                                   9                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       21
